Mr. Chief Justice Hollerich delivered the opinion of the court: Prior to and on the 3d day of March, A. D. 1933, claimant was employed by respondent as Industrial Superintendent at the Southern Illinois Penitentiary at Menard. The Attorney General concedes that on the last mentioned date claimant was engaged in an extra-hazardous employment within the meaning of the Workmen’s Compensation Act; that on said day he sustained an accidental injury which arose out of and in the course of his employment; that notice of accident was given and claim for compensation made as required by law; that claimant’s wages were $40.00 per week, and that he had two children under sixteen years of age at the time of the accident. It is also agreed by counsel for claimant and respondent that medical and hospital services were furnished by the respondent, and that the only question for determination is the nature and extent of claimant’s injuries and the amount of compensation to he paid therefor. The evidence discloses that at the time of the accident claimant was helping to move a load of material in a dump truck. While turning a crank to raise the load for the purpose of dumping it, the truck kicked, and jerked the lever out of claimant’s hand in such manner as to strike him on the rig’ht side of the head, whereby he sustained injuries to his head from which he still suffers, also a wound on his jaw about four inches in length, and one of his molar teeth was injured so that it had to he removed. Seven stitches were required to sew up the wound, and claimant now has a permanent and easily noticeable scar about three inches in length, extending from a point just below the mouth, down across the jaw bone and about an inch on to the neck, running downward and outward. As the result of the accident, Akin claims that he was incapacitated for work for the period of ten weeks, and there is no evidence to the contrary. Upon a consideration of the evidence we find that claimant is entitled to recover ten (10) weeks’ temporary total compensation at the rate of $16.00 per week, and in addition thereto is entitled to twenty (20) weeks’ compensation for serious and permanent disfigurement of the face — in all, thirty (30) weeks at $16.00 per week, making a total of $480.00. Award is therefore entered in favor of the claimant, Will A. Akin, for the sum of Four Hundred Eighty Dollars ($480.00).